Beck, P. J.
1. Where by consent of both parties a divorce case, including the issues made by a counter-petition seeking alimony, was tried together with an ejectment case, wherein a grantee of the husband of the wife, who was the defendant in the divorce case, had brought suit to recover lands in the possession of such defendant, and she defended upon the ground that the deed from her husband to the plaintiff in the ejectment ease was fraudulent and void because executed in order to exempt the lands conveyed from the claims for alimony, charges to the jury by the court upon the issues involved in the ejectment case were necessarily involved, as the two cases were tried together; and in the present case the court sufficiently pointed out to the jury that his instructions relative to fraud in the execution of the deed related to the issues in the ejectment case.
2. Complaint that the verdict is contrary to stated portions of the charge raises no other question than the general assignment that the verdict is contrary to law.
3. There was evidence to support the verdict.

Judgment affirmed.


All the Justices concur.